Citation Nr: 1029307	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
migraine headaches.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had active service from October 1998 to January 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to an increased disability rating for migraine 
headaches and entitlement to service connection for a left 
shoulder disability, cervical spine disability, lumbar spine 
disability, heart disability, and GERD.  So, regrettably, these 
claims are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is required 
on his part.


FINDING OF FACT

There is medical evidence of record causally relating the 
Veteran's patellofemoral pain syndrome of the right knee to his 
military service.




CONCLUSION OF LAW

A right knee disability was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in May 2004, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence. 

The VCAA notice letter failed to discuss the law pertaining to 
the assignment of a disability evaluation and an effective date 
in compliance with Dingess/Hartman.  The Board finds that this 
omission is not prejudicial because the claim of entitlement to 
service connection for a right knee disability is being granted, 
and the RO and not the Board will assign the disability 
evaluation and effective date for the Veteran's right knee.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has a right knee disability that is 
causally related to his military service.  The Veteran reported a 
history of bilateral knee pain during his military service, which 
worsens with running, biking, and stairs.  38 U.S.C. § 1154(a) 
and (b) (West 2002).  

The Board acknowledges that the Veteran's service treatment 
records do not show that the Veteran complained of or was treated 
for a right knee disability during his military service, and that 
physical examination of the Veteran's right knee was normal.  See 
38 C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Likewise, the Board also acknowledges that the Veteran did not 
make any complaints specifically related to his right knee at his 
military examinations.  

Nevertheless, there is objective evidence of continuance of 
symptomatology during the years following the Veteran's discharge 
from service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  VA treatment 
records indicate that the Veteran sought treatment for his right 
knee after his military service; records from 2004 through 2006 
show complaints of knee pain, without specifying which knee, and 
treatment notes dated in 2007 reflect that the Veteran is treated 
for both of his knees.  Although pain is not a disability for 
which service connection can be granted, see Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), on VA examination in August 
2004, the Veteran was diagnosed with bilateral patellofemoral 
pain syndrome of the knees and the Veteran was granted service 
connection for his left knee in the rating decision on appeal.   
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").   Therefore, the 
Board finds that the evidence of record is in equipoise, and with 
resolution of doubt in the Veteran's favor, finds that service 
connection is warranted for patellofemoral pain syndrome of the 
right knee.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

Furthermore, the Veteran provided credible statements regarding 
the events of his service and his treatment for a right knee 
disability since that time.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection for 
a particular disability to be granted, a claimant must establish 
he or she has that disability and that there is 'a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Under the law, when after consideration of all evidence and 
material of record in a case, there is an approximate balance of 
positive and negative evidence, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991).  In addition, when all of the evidence is 
assembled, the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  With the resolution of reasonable doubt in the 
Veteran's favor, service connection for patellofemoral pain 
syndrome of the right knee is granted.  


ORDER

Entitlement to service connection of patellofemoral pain syndrome 
of the right knee is granted.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has been afforded VA 
examinations regarding his claims of entitlement to service 
connection for a left shoulder disability, a cervical spine 
disability, a lumbar spine disability, a heart disability, and 
GERD, but that these examination reports do not address whether 
the Veteran's claimed disabilities are related to his military 
service.  In this regard, the Board acknowledges that the Veteran 
contends that he was injured during service, or in the 
alternative, even absent an acute event or injury during service, 
these disabilities are related to active service, and that VA and 
private medical records indicate continuity of symptomatology in 
the years following active service.  The Board notes that the 
Veteran has been diagnosed with a left shoulder disability, a 
cervical spine disability, a lumbar spine disability, a heart 
disability, and GERD, but that the medical evidence is unclear 
whether the Veteran's claimed disabilities are causally or 
etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In addition, the Veteran and his representative assert that the 
Veteran's service-connected migraine headaches are worse than 
currently evaluated; the Veteran asserts that he requires 
continuous treatment for his headaches including medication.  The 
Board acknowledges that the Veteran was most recently afforded a 
VA examination in August 2004, in connection with his claim of 
entitlement to service connection.  A copy of the examination 
report is associated with his claims file.  In this regard, it is 
noted that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's service-
connected migraine headaches, more recent objective 
characterizations of this condition and its associated 
symptomatology are required.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider his 
claim in this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  Therefore, an additional VA examination would be 
useful in evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

Additionally, a review of the claims file does not indicate the 
Veteran has received adequate VCAA notice with regard to the 
aforementioned claims.   Although the Veteran was provided VCAA 
notice letters in May 2004 and April 2005, these letters were 
insufficient.  In particular, the Veteran has not been informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if his claims for service connection or 
an increased rating are granted, nor has he received an 
explanation as to the type of evidence necessary to establish 
both a disability rating and an effective date, as required by 
Dingess/Hartman.  

In view of the foregoing, the Board finds that the claims must be 
remanded for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the 
BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will seek 
to provide and which evidence the claimant is to provide, is 
remandable error).  

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). 
Specifically, the Veteran and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability 
evaluation and/or an effective date for the 
award of benefits will be assigned, 
consistent with Dingess/Hartman.  He should 
also be informed of which evidence, if any, 
he is expected to obtain and submit, and 
which evidence will be obtained by VA.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his left shoulder 
disability, if any, including whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) that his left 
shoulder disability, if any, is related to 
his service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his cervical spine 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his cervical 
spine disability, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his lumbar spine 
disability, if any, including whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) that his lumbar 
spine disability, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his heart disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his heart disability is 
related to his service in the military.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

6.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his GERD, if any, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his GERD, if any, is related to his 
service in the military, including as 
secondary to an undiagnosed illness.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

7.   Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected migraine headaches.  Conduct all 
testing and evaluation indicated and review 
the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected migraine headaches.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

8.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection for a 
left shoulder disability, cervical spine 
disability, lumbar spine disability, heart 
disability, and GERD, as well as the issue 
of entitlement to an increased disability 
rating for migraine headaches.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


